UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 REGINALD RANDOLPH,

                                Plaintiff,

                    -against-                                     19-CV-6377 (CM)

                                                              ORDER OF DISMISSAL
 CYRUS VANCE; THE CITY OF NEW
 YORK; NEW YORK STATE,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained at the Anna M. Kross Center (AMKC) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants have violated his

rights.1 By order dated July 29, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis.2 For the reasons set forth below, the Court

dismisses the complaint with 30 days’ leave to replead.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572


       1
         Plaintiff filed this complaint with 11 other prisoners. On July 8, 2019, the Court severed
the action and directed the Clerk of Court to open separate civil actions with new docket
numbers for each plaintiff. (ECF No. 2.)
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original).

                                         BACKGROUND

       Plaintiff brings this complaint, which is not a model of clarity, challenging his ongoing

criminal proceedings. He alleges that since December 2018:

       the City of New York, County of Manhattan, and its Appellate Division Dept are
       allowing the Manhattan DA to deprive it[s] citizens and territorial resident[s] to
       [ineligible] of its United States Constitution and New York State due process and
       equal protection of law . . . to illegally detain, disenfranchise and be deprive[d]
       civil rights . . . [and a] jury trial . . . [and] depriving Blacks [and] Latino[s] and
       mentally challenged citizens Constitutional Due Process Rights to loss of liberty
       and liberty interest where the federal jurisdiction is needed to answer
       Constitutional disenfranchisement.

(Compl. at 4.) Plaintiff attaches to the complaint a January 22, 2019 New York Daily News

article, titled “Wait for Justice at Rikers is a Four-Year Nightmare.” (Id. at 11-14.) Plaintiff seeks

money damages.

       According to the New York City Department of Correction, Plaintiff’s next court

appearance is scheduled for September 4, 2019.

                                           DISCUSSION

A.     The Court declines to intervene in Plaintiff’s ongoing criminal proceeding

       The Court construes the complaint as seeking this Court’s intervention in Plaintiff’s

pending criminal appeal. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme

Court held that “a federal court may not enjoin a pending state criminal proceeding in the

absence of special circumstances suggesting bad faith, harassment or irreparable injury that is

both serious and immediate.” Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973); see also Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013) (noting that “Younger exemplifies one



                                                  2
class of cases in which federal-court abstention is required: When there is a parallel, pending

state criminal proceeding, federal courts must refrain from enjoining the state prosecution”).

       A state criminal proceeding ordinarily provides an adequate forum to raise federal

constitutional challenges to the prosecution. Cullen v. Fliegner, 18 F.3d 96, 103 (2d Cir. 1994).

       Plaintiff does not assert any facts suggesting bad faith, harassment, or irreparable injury

that is both serious and immediate. Nor does he state any facts suggesting that the state forum is

in any way inadequate to challenge the constitutionality of his prosecution. Rather, he broadly

accuses the Defendants of prosecuting him based on his being either black or Latino. But

Plaintiff fails to offer any support for this conclusory allegation claiming discrimination.

Accordingly, the Court declines to intervene in Plaintiff’s ongoing criminal matter.

B.     The Court dismisses Plaintiff’s claims against the State of New York under the
       Eleventh Amendment

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not

waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate

the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park

Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims against the State of New York are therefore barred by the

Eleventh Amendment and are dismissed.




                                                  3
C.     The Court dismisses Plaintiff’s claims against Manhattan District Attorney (DA)
       Cyrus Vance, Jr. under the doctrine of prosecutorial immunity

       Prosecutors are immune from civil suits for damages in their individual capacities for acts

committed within the scope of their official duties where the challenged activities are not

investigative in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)) (internal quotation marks omitted); see also Buckley v.

Fitzsimmons, 509 U.S. 259, 269 (1993) (absolute immunity is analyzed under a “functional

approach” that “looks to the nature of the function performed, not the identity of the actor who

performed it”) (internal quotation marks and citation omitted). In addition, prosecutors are

absolutely immune from suit for acts that may be administrative obligations but are “directly

connected with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Plaintiff’s § 1983 claims against Vance arise from his prosecution of Plaintiff in the New

York Supreme Court, New York County. The Court therefore dismisses Plaintiff’s § 1983 claims

for damages against Vance in his individual capacity under the doctrine of prosecutorial

immunity and because these claims are frivolous. See § 1915(e)(2)(B)(i), (iii); Collazo v.

Pagano, 656 F.3d 131, 134 (2d Cir. 2011) (claims dismissed for prosecutorial immunity are

frivolous under the in forma pauperis statute); Montero, 171 F.3d at 760.

D.     Plaintiff’s claims against the City of New York are dismissed for failure to state a
       claim

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a


                                                  4
deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

        Plaintiff fails to state a claim against the City of New York because he does state any

facts showing that he is entitled to relief. In fact, he does not assert how the City of New York

caused any harm to him. The Court therefore dismisses the City of New York for failure to state a

claim.3 See 28 U.S.C. § 1915(e)(2)(B)(ii).

E.      The Court grants Plaintiff 30 days’ leave to replead

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects if it is not clear that leave to amend would be futile. See Hill v. Curcione, 657

F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

it is not clear that it would be futile to grant Plaintiff leave to replead, the Court grants Plaintiff

leave to assert any facts suggesting that his rights have been violated during his detention at

Rikers Island.




        3
         To the extent Plaintiff intended to bring a claim of malicious prosecution against the
City of New York, he cannot meet the favorable termination requirement of such a claim. In a
malicious prosecution claim, a plaintiff must demonstrate that “the criminal proceedings against
him were terminated in a manner indicating his innocence.” Lanning v. City of Glen Falls, 908
F.3d 19, 29 (2d Cir. 2018). As Plaintiff’s proceedings are ongoing, he cannot state a claim of
malicious prosecution.


                                                    5
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii), with 30 days’ leave to replead.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

 Dated:   August 5, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 6
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
